OFFICE   OF THE A-l-l-ORNEY   GENERAL   OF ‘TEXAS
                     AUSTIN
EQ&    P.   E. KoClaln, Fa'age2



             bection 10 of the fiural kid iow of 1957 auksa provision
ror   th3 payment or hl6h 8ohool tultlolr not  to exoe0d $7.8O per
month, an& tectlon 1.1or the 8aId act provides that tho aounty guper-
 lntendent and oounty sohoo1 board are authorlesd to 8Ot up a systm
.of transportation ror thO purpo80 0r traasport:ng h&b aohool pup118
froc their dlotrlot, to the ntWUCt8toonvonlent acorodlted high sohool.
~bie  8eoticn   fh0  provides ror th0 pent     0r tr8nsportation 0r
suoh 8tudanto rrom the rural aid fund not     to 02000d $2.00 per month.

          Article 2687a of tho Revised Clrl& Statlites. now in
foroo and offeoti pXWVidO8 that the tlWOt~O8 or any nohool di8triCt.
oommo~ or Iudapeudent, may contract ror the tran8portntlon of their
his+ sobool 8tlldOnt8.

          Art1010 2676a or the &i88d   Clrll &atutea, wltb       r0rer-
enoe to the olas8lrloatlon or sohoo18 by the oouuty board 0r        aohml
trustee8, ha8 th%b pertlaant rtatemnt thorelu:
            *      In the OVsnt any sohool I8 SO 0&88Imd
       that a*rG8idant hi& 8ohoOl 8tUdOXXt Within the ire.
       8Ohool age OaIIDOtrOOeiv0 in8trUOtiCUIirrhis hapu,di8-
       trlot, hi8 tuition ror tho numboror manth8ltto nda %nd
       acy other high aohool reoognlsed by either county or
       stats shaU be ‘psld by warrant8 dram by tbo Z~aal
       board Of trWteos on f'und8 of aald dl8trlot aml appeared
       by tho oounty 8uporlntondent. . .*

           Artlo   2695, Revlmsd Civil Etatnts8     of TUGS, ;leea, urb
now irr r&o0 and 0rr00t, prorid     r0r the    transror 0r 8tudont8 to
any di8triOt in the OoUIlty, ot0. TaiS ~XOV181On ha8 to do With
the transrar or the ohlld b-038 one dlatrlot to anotherin order
thst tho ohild may attend a 00hoo1 a8 Ia m8t oonoenbnt        iOr him to
attend. And It would not bo amlsr to ad&~tha~ the whole syeter.of
pubbllc free sohool oduoatlon 1s dlreotod and tend8 toward the point
that erery ohlid, ru@I'dh88 or whore ha may 'live In any aohool
district in any oowty in ~ox08,~mI~y be &tsn 80 tar 08 &Wslbl.          -..
the advantage that  tho ohlld in ally othar m3otlon0r a4-
oounty or eahool dl8triet   in Teaes reoslves 1~1th re0moe      to a ire0
puh110 sohool aducatlon.                        *.
          Art1010 88X5, Revload Gl~ll~Statu~ei~,ii=,       prorid     with
reierenoe to oonsolidatod eohool: distSiot8.p~~illOW8:

             Vihan'in'thei'r 'Judgaknt..It$8 d8amei nooesrarg ,or
        expedient, aoid trU8t808 BOY.&WQWide fOT the tWl8~rfMtiCSI
        af puplle to and rrcm any elemonttwy sobool or bQh sob001
!mx. 6’.K. XcClain, Fage S



     of the dletrlot whoreupok 8uoh pupils nay be in attend-
     ame,  and truetoe are h~mby.empowared   to enploy trana-
     portatlon rehiclee and driver8 ior euoh Servloa, paying
     the cost thereor out 0r the local malntenanoe rund 0r the
     distriot or out of such otbr nicd8 a8 aray bo appropriated
     for al8 plrposo."

          Thie Dofjartment In an oyinion addre88od to Hon. k. E. Jaxc
Piret Awl&ant   State Superlntandont, dated kUgU8t 8, US%, found
la Volume 368, Latter Opinions, page 211, hsld that:

          "Khan soholastlos aro trcmsrerrad rrok on8 dlstrlot
     to another the reoalvlng di8triot laay provide tran8porte
     tlon ror the transterrad 8ohola8tlo8and,itay oend a,bw
     into the 8ending   diStriOt for 8Uoh 8OhOk8tiO8."

          IYe, 'therarom, hold that the Cranger indspendont School
District 1s unqua8tlonably authorized by law to pumhaao a bps to
tzYUmQoSt it8 OWIX 8tudsnt.8 tc and Cmm 8OhOO1, but ia 80 doi-
they Bust, or oourae, oomply with suob re8trlotloM a 8 lra oot out
cnd0r tbo lau.

          And wo turthor hold that in oa888 whqra a OOUnty-dlo
oyster of bum trauaportation ha8 been 8ot up, a8 is protided by
the rural aid law, In our opinion, thgre 1s a@10 authority~rtho
SeOeiYing 8OboOldi8triOt  to &W'Oh080 the bU8 fOF the
tIWi8pOrtiUg Studant8 Or tho high 8OhOOl am Of it8 OWnT d 8triOt
and those of tho dlstrlot where the ohlldran re81da outride Of tho
bomo dlatrlot that am In attendanoe at the Granger Zndqnuident
S&o01 Dietriot ::qhool.